MEMORANDUM **
Pro se petitioners Enrique Deloya Serrano, Emigdia Sorroza Cruz, Erick Enrique Deloya Sorroza and Cristhian Yona-than Deloya Sorroza, natives and citizens of Mexico, seek review of a Board of Immigration Appeals order denying their second motion to reopen removal proceedings as numerically barred. To the extent we have jurisdiction, it is under 8 U.S.C. § 1252. We deny the petition for review.
Petitioners do not challenge the Board’s determination that their second motion to reopen exceeded the number limit. See 8 U.S.C. § 1229a(c)(7)(A); 8 C.F.R. § 1003.2(c)(2). Because the motion is number-barred, we deny the petition for review, and we need not address petitioners’ remaining challenges.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.